Citation Nr: 0800480	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $777.00.  

(The issues of entitlement to service connection for an 
allergic reaction to Novocain, whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for chronic obstructive pulmonary 
disease, and entitlement to a compensable disability 
evaluation for residuals of a fractured coccyx/sacrum will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1953, and from June 1956 to July 1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2003 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO) 
that denied the veteran's request for a waiver of an 
overpayment of pension benefits in the amount of $777.00.

In November 2007, the veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The transcript of that hearing has been associated 
with the claims file.  

In December 2007, pursuant to 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c), the veteran's September 2007 motion to 
advance his case on the Board's docket was granted.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  In January 1995, the veteran was awarded VA nonservice-
connected disability pension benefits based upon a November 
1993 application for such benefits.  VA notified the veteran 
in that award that pension was an income-based program, and 
that he should notify VA immediately of any changes in 
income.  

2.  In June 2002, the RO received written notice from the 
veteran's service representative indicating that the Executor 
of the Estate of the veteran's mother was releasing a one-
time inheritance payment of $17,500.00 to the veteran.  The 
notice specifically requested the RO to adjust the veteran's 
"pension to the new income."  

3.  In August 2002, the RO directed a letter to the veteran 
notifying him of the proposal to stop his pension payments 
effective July 1, 2002 based upon the RO's receipt of 
evidence (i.e., the veteran's receipt of the $17,500 
inheritance) that the veteran's income was no longer 
qualifying for pension purposes.  The veteran was advised 
that his pension payments would not be adjusted for 60 days 
to allow him to submit evidence showing why it should not be 
adjusted.  The veteran did not respond to this letter.

4.  In October 2002, the RO directed a letter to the veteran 
notifying him of the termination of his pension payments, 
effective July 1, 2002, based upon his receipt of an 
inheritance of $17,500 in June 2002.  The veteran was further 
advised that a debt to VA would be created that would have to 
be repaid.  

5.  Between July 1, 2002 and September 30, 2002, the veteran 
was overpaid improved pension benefits in the total amount of 
$777.00, based upon receipt of a one-time inheritance payment 
of $17,500.00 in 2002.  

6.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran.

7.  The veteran was not at fault in the creation of the 
overpayment of pension benefits which resulted from the 
retroactive termination of his award because his 
representative had unequivocally requested that VA adjust the 
veteran's pension payments prior to the overpayment.  Because 
of the prior notification to VA of the veteran's change in 
income, he would not be unjustly enriched as a result of the 
receipt of the overpayment.  

8.  VA was not at fault in the creation of the overpayment.  

9.  The veteran's assets and income, with consideration of 
the costs of life's basic necessities, is not sufficient to 
permit repayment of the overpayment indebtedness of $777.00 
without resulting in undue hardship, and the collection of 
that indebtedness would defeat the purpose of the pension 
benefit program, and otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $777.00, would be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  Moreover, 
given that this decision represents a full grant of the 
benefit sought, further development and further expending of 
VA's resources is not warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of improved pension benefits in the reduced 
amount of $777.00.  The Committee found that there was no 
indication of bad faith on the part of the veteran in the 
creation of the overpayment, a finding that allowed the 
consideration of whether the collection of the overpayment 
from the veteran would be against the principles or equity 
and good conscience.  See 38 C.F.R. §§ 1.963, 1.965 (2007).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 

Factual Background

The evidence in the claims file, including the credible 
testimony provided by the veteran at his September 2007 
travel Board hearing, supports the following factual summary:  

In January 1995, the veteran was awarded VA nonservice-
connected disability pension benefits, effective from 
December 1, 1993, based upon a November 1993 application for 
such benefits.  VA notified the veteran in that award that 
pension was an income-based program, and that he should 
notify VA immediately of any changes in income.  The 
veteran's November 1993 application form, VA Form 21-527, had 
requested information from him relating to the total amount 
of income received and source of all income.  In that 
application, the veteran indicated that, other than monthly 
Social Security Administration (SSA) benefits of $439.60, he 
had no countable annual income, and that his net worth was 
$5.00.  

In June 2002, the RO received written notice from the 
veteran's service representative which reported that the 
Executor of the Estate of the veteran's mother was releasing 
a one-time inheritance payment of $17,500.00 to the veteran.  
The notice specifically requested the RO to adjust the 
veteran's "pension to the new income."  

In August 2002, the RO directed a letter to the veteran 
notifying him of the proposal to stop his pension payments 
effective July 1, 2002 based upon the RO's receipt of 
evidence (i.e., the veteran's receipt of the $17,500 
inheritance) that the veteran's income was no longer 
qualifying for pension purposes.  The veteran was advised 
that his pension payments would not be adjusted for 60 days 
to allow him to submit evidence showing why it should not be 
adjusted.  The veteran did not respond to this letter.

In October 2002, the RO directed a letter to the veteran 
notifying him of the termination of his pension payments, 
effective July 1, 2002, based upon his receipt of an 
inheritance of $17,500 in June 2002.  The letter also noted 
the veteran's failure to respond to the August 2002 letter as 
a cause of the overpayment.  The veteran was further advised 
that a debt to VA would be created that would have to be 
repaid.  

Between July 1, 2002 and September 30, 2002, the veteran was 
overpaid improved pension benefits in the total amount of 
$777.00, based upon receipt of the one-time inheritance 
payment of $17,500.00 in June 2002.  The veteran requested a 
waiver of that overpayment in May 2003.  Pursuant to that 
request, the veteran submitted a financial status report 
(FSR), wherein, he reported $486.00 in total monthly income, 
solely from the SSA.  He reported monthly expenses totaling 
$270, consisting of $150 for food, $70 for utilities and 
heat, and $50 for a generator.  He reported his only assets 
to be a 1968 Trailer and a 1988 Ford Van.  He reported no 
debts.  

In a July 2003 waiver decision, the veteran was denied a 
waiver of his overpayment debt.  The decision was based upon 
a finding that the granting of a waiver would be against the 
principles of equity and good conscience.  The Committee 
explained that the veteran was at fault for his failure to 
respond to VA's August 2003 letter and because he cashed the 
pension checks that were sent to him, and because collection 
of the debt would not impose an undue hardship upon the 
veteran since he did not explain what he did with the $17,500 
inheritance.  In his August 2003 notice of disagreement with 
the Committee's decision, the veteran explained that he used 
the inheritance to pay off debts and to purchase a 1988 Ford 
Van so he could tow his trailer-home.  He indicated that he 
only had $50 in the bank.  In his substantive appeal, the 
veteran explained that he received the letter pertaining to 
the overpayment from the RO before he had even received the 
inheritance.  He stated that he had no idea as to what he was 
required to do at the time that he received the RO letter. 

In September 2007, the veteran appeared at a travel Board 
hearing before the undersigned Veterans' Law Judge sitting at 
the RO.  In that hearing, the veteran testified that his 
total income consisted of $306 in VA pension and $614 in SSA 
benefits, and that the repayment of the $777 overpayment was 
a financial hardship that caused him to "go short on food."  

Analysis

The veteran requests a waiver of the recovery of the 
overpayment of VA nonservice-connected pension benefits in 
the amount of $777.00.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that in its 
July 2003 waiver decision, the Committee determined that 
there was no indication of fraud, misrepresentation or bad 
faith on the part of the veteran in this case, and the Board 
concurs with that preliminary finding.  Given that 
preliminary finding, the dispositive question before the 
Board for review is the issue of whether the evidence 
establishes that recovery of the overpayment indebtedness 
would be against equity and good conscience, in which case 
recovery of that overpayment may be waived.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  The following is pertinent 
to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The veteran contends that the principles of equity and good 
conscience would support his request for a waiver, since 
according to him, he was not at fault in the creation of the 
overpayment and its collection would impose an undue 
hardship.  In general, he argues that he was not at fault 
since his representative timely disclosed to VA that he was 
in receipt of the inheritance that ultimately led to his 
disqualification for pension benefits, and actually requested 
that his pension be adjusted accordingly.  He also contends 
that insistence by VA upon repayment would impose an undue 
hardship upon him, particularly considering his minimal 
income and already frugal lifestyle.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not at fault because his representative 
had unequivocally requested that VA adjust the veteran's 
pension payments prior to the overpayment, and that he was 
not aware as to what was expected of him after that.  The 
evidence of record, particularly, the June 2002 letter from 
the veteran's representative as well as the veteran's 
statements, supports this allegation.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is 
written and testimonial evidence from the veteran asserting 
that he was not aware as to what he was required to do at the 
time that he received the VA pension payments that led to the 
overpayment.  He has stated that he had not yet received the 
inheritance and did not know how to respond to VA.  It is 
critical to note that the overpayment itself represented no 
more than three months of VA pension payments.  It is quite 
plausible that the veteran was confused regarding the 
situation, particularly because his representative had 
already requested an adjustment to those VA pension payments.  
Significantly, the veteran was found most credible during the 
course his hearing before the Board.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

After consideration of the record, the Board finds that the 
veteran was not knowingly at fault in the creation of the 
overpayment.  He had been properly advised that the pension 
program was income based and that he was under an obligation 
to accurately and completely report all income and the 
sources thereof.  The Board finds that he did so through his 
service representative in a timely manner.  

It is clear that the veteran's income for the period in 
question was at a level which did not permit payment of 
pension; although he had provided correct financial 
information to VA, there is no indication that the RO did 
anything more than follow standard procedure in their actions 
thereafter, namely sending the veteran notification of the 
proposal to reduce or terminate his pension benefits.  
Consequently, there are no records that any individual at VA 
was at fault.  Thus, with regard to the balancing of faults 
between the veteran and VA, neither the veteran nor VA can be 
considered truly at fault.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the veteran was 
not entitled in view of the fact that he had quickly 
exhausted the inheritance in question for the purchase of 
necessities would defeat the purpose of the benefit.  

By the same token, since the veteran is not considered at 
fault, failure of the Government to insist upon its right to 
repayment of the remaining debt would not result in his 
unjust enrichment to the veteran at the expense of the 
Government.  The veteran in this case did not, according to 
the available record, change his position due to his 
detriment and as a result of the award of pension.

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  In the FSR submitted in May 2003, there was shown 
minimal income and very frugal expenses.  As noted above, the 
veteran has provided credible testimony at his recent Board 
hearing, and that testimony included statements documenting 
that he had to forego some of the basic necessities in the 
repayment of the $777 overpayment in question.  This 
demonstrates that the veteran did not and does not have 
surplus liquid assets available that would permit him to be 
able to cover the repayment of his indebtedness, even over 
time.  

A realistic projection of the appellant's foreseeable 
financial status is that he would not be able to pay even a 
modest amount per month toward the overpayment indebtedness.  
Normally, debts to VA are paid off within a 5 year (60 month) 
period.  On that basis, the Board finds that even with an 
extraordinary amount of financial conservation, the veteran 
would not be able to repay his overpayment indebtedness over 
any reasonable period of time without imposing undue 
financial hardship.  Even with prudent budgeting, it is 
apparent that collection of the overpayment would deprive him 
of at least some of the basic necessities of life.  The Board 
is cognizant of the veteran's contentions regarding the 
impact of his age and his disabilities on his ability to 
repay the indebtedness.  As such, there is evidence that he 
will be forced to endure a lack of food, clothing, warmth, or 
shelter as a result of the collection of the debt.  Thus, 
there is an indication that recovery of the overpayment would 
cause undue hardship.

Based on the record in this case, the Board is persuaded that 
recovery of the overpayment at issue would be unjust.  This 
is so because the finding of no intentional fault on the part 
of the veteran and the potential for imposed hardship must be 
accorded significantly greater weight than other elements in 
this analysis.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would be unfair to recover the veteran's nonservice-
connected disability pension overpayment indebtedness in the 
amount of $777.00.  The end result would not be unduly 
favorable or adverse to either the Government or the veteran.  
38 U.S.C.A. § 5107(b).  Accordingly, the veteran's request 
for a waiver of his overpayment debt is granted. 


ORDER

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits, in the calculated 
amount of $777.00, is granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


